Name: Commission Delegated Regulation (EU) NoÃ 1153/2011 of 30Ã August 2011 amending Annex Ib to Regulation (EC) NoÃ 998/2003 of the European Parliament and of the Council as regards the technical requirements for the anti-rabies vaccination Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: health;  agricultural activity;  organisation of transport;  agricultural policy
 Date Published: nan

 15.11.2011 EN Official Journal of the European Union L 296/13 COMMISSION DELEGATED REGULATION (EU) No 1153/2011 of 30 August 2011 amending Annex Ib to Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the technical requirements for the anti-rabies vaccination (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (1), and in particular Article 19a(2) thereof, Whereas: (1) Regulation (EC) No 998/2003 lays down the animal health requirements applicable to the non-commercial movement between Member States of dogs, cats and ferrets as listed in Parts A and B of Annex I thereto. It provides that those animals are to be accompanied by a passport certifying that a valid anti-rabies vaccination was carried out on the animal in question pursuant to Annex Ib. Regulation (EC) No 998/2003 also provides that the technical requirements for anti-rabies vaccination, as laid down in Annex Ib, may be amended by means of delegated acts. (2) Annex Ib to Regulation (EC) No 998/2003 provides that an anti-rabies vaccination may only be considered valid if, inter alia, the date of vaccination does not precede the date of microchipping indicated in the passport or accompanying animal health certificate. However, an animal bearing a clearly readable tattoo applied before 3 July 2011 is also considered identified in accordance with that Regulation. It is therefore necessary, for the sake of clarity of Union legislation, to amend Annex Ib to Regulation (EC) No 998/2003 to provide that an anti-rabies vaccination may be considered valid if, inter alia, the date of the anti-rabies vaccination does not precede the date of microchipping or tattooing. (3) Annex Ib to Regulation (EC) No 998/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex Ib to Regulation (EC) No 998/2003, point 2(b) is replaced by the following: (b) the date referred to in point (a) must not precede the date of microchipping or tattooing indicated in: (i) Section III(2) or III(5) of the passport; or (ii) the appropriate section of the accompanying animal health certificate; Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 146, 13.6.2003, p. 1.